Citation Nr: 0800748	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the cervical spine, currently 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  This appeal was 
remanded by the Board in January 2005 for additional 
development.  

In April 2003, the veteran testified in a Travel board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's cervical spine disability is manifested by 
subjective complaints of pain, numbness and tingling, with 
limitation of motion; without weakness, flare ups, peripheral 
neuropathy or incapacitating episodes.

3.	The veteran has degenerative disc disease, but there 
have been no neurological findings associated with the disc 
disease, and the severity of the veteran's cervical spine 
disability is not pronounced since there is no impairment of 
motor skills, muscle function, or strength.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for lumbar disc disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293-
5292 (2003), General Rating Formula for Diseases and 
Injuries of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ regarding 
service connection.  Regarding the claim for the increased 
rating, however, the veteran did not receive notice until 
April and August 2005, after the initial decision on the 
claim for an increased rating.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way the April and 
August 2005 letters sent to the appellant that fully 
addressed the increased rating claim.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a May 2007 supplemental statement of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, and VA 
medical records.  A Travel Board hearing was also held in 
April 2003 and VA Compensation and Pension Examinations were 
conducted in August 2002, August 2006 and November 2006.  The 
Board further finds that the RO complied with its January 
2005 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran asserts that he is entitled to an initial 
disability rating in excess of 30 percent for a cervical 
spine disability with degenerative disc disease.  The veteran 
asserts that he experiences severe daily pain with numbness 
and tingling in his fingers and legs bilaterally.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 30 percent evaluation for 
cervical degenerative disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  

The veteran filed his claim for an increased evaluation for 
degenerative disc disease of the cervical spine by way of a 
Notice of Disagreement following the grant of service 
connection in August 2002.  The Board observes that the 
schedular criteria for rating spine disabilities have been 
amended twice during the pendency of the veteran's appeal.  
The rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the cervical spine at any time on or after 
September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all the regulation changes in adjudicating 
the veteran's claim.  The February 2003 statement of the case 
and the February 2004 and May 2007 supplemental statements of 
the case considered the old and new criteria for evaluating 
disc disease and general diseases of the spine.  The old and 
new rating criteria were also provided to the veteran and his 
representative in these documents.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating his increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 30 
percent were assigned for slight, moderate, and severe 
limitation of motion of the cervical spine, respectively.  
The Board observes that the words "slight" "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  The Board 
notes that the highest evaluation under this code is 30 
percent.  Since the veteran's cervical spine disability is 
already evaluated at 30 percent, the veteran cannot be 
afforded a higher evaluation under this code.  Therefore, 
Board will not be addressing the veteran's claim under this 
code.  

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine, including 
intervertebral disc syndrome.  The new criteria provide that 
the General Rating Formula for Diseases and Injuries of the 
Spine is to be used for evaluating diseases and injuries of 
the spine under diagnostic codes 5235 to 5243, unless a 
disability under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The General Rating Formula provides a unified 
schedule for orthopedic symptomatology, including limitation 
of motion, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  To receive 
a rating higher than 30 percent, the veteran must suffer from 
unfavorable ankylosis of the entire cervical spine.  The 
Board has reviewed all the medical evidence of record 
associated with the claims file and concludes that it does 
not show unfavorable ankylosis of the cervical spine.  As 
such, the veteran is not entitled to an increased (40, 50 or 
100 percent) evaluation under this code.  

Regarding degenerative disc disease, the Board will assess 
his disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  Under the former provisions of 
Diagnostic Code 5293, a 40 percent rating requires evidence 
of intervertebral disc disease which is severely disabling 
with recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60 
percent, necessitates evidence of pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Upon review of the medical evidence of record, an August 2002 
VA Compensation and Pension Examination shows that the 
veteran reported chronic neck pain with stiffness.  He had 
tingling in his left thumb, index finger and middle fingers.  
There was no weakness associated with the tingling.  The 
veteran's symptoms were consistent on a daily basis and his 
pain was treated with acetaminophen with codeine and 
ibuprofen with fair relief.  He did not wear a brace.  The 
veteran could not do manual labor.  He was able to perform 
his occupation in a medical file room satisfactorily.  Motor 
examination of the upper and lower extremities was intact.  
There was tenderness over the paracervical muscles 
bilaterally.  The neuromuscular exam was intact.  

The range of motion of the cervical spine was 0 to 16 degrees 
flexion with pain at 16 degrees; 0 to 22 degrees extension 
with pain at 18 degrees; 0 to 18 degrees left lateral flexion 
with terminal pain; 0 to 16 degrees right lateral flexion 
with terminal pain; 0 to 32 degrees left lateral rotation 
with terminal pain; and 0 to 36 degrees right lateral 
rotation with terminal pain.  

A December 2000 MRI shows degenerative disc disease of the 
cervical spine without cord compression.  In November 2002, 
the veteran had near normal range of motion in his neck with 
no significant tenderness.  There was evidence of cervical 
spondylosis.  A December 2002 MRI shows degenerative disc 
disease of the cervical spine without cord compression and x-
rays show a normal cervical spine except for some 
straightening of the lordotic curve.  

In a March 2003 letter from a private physician, there was 
radiculopathy and weakness in the veteran's left arm with 
prostrating migraine headaches, spasms and numbness in his 
left hand and fingers.  

The veteran reported severe daily pain in his neck in VA 
Compensation and Pension Examinations in August and November 
2006.  He reported that he could not do any physical activity 
and he reported severe effects on his daily activities of 
chores, shopping, exercise, sports, and recreation.  There 
was no effect on feeding, bathing, dressing, toileting or 
grooming.  There were no flare-ups.  The sensation in hands 
and legs were normal and the reflexes in his elbows, knees 
and ankles were also normal.  Although the veteran reported 
numbness and tingling in his fingers and legs, the examiner 
found no evidence of peripheral neuropathy.  

The veteran also reported frequent weakness and 
incoordination.  He did not have any incapacitating episodes 
in the past 12 month period.  He did not use any assistive 
devices.  A physical examination of the cervical spine was 
normal.  There was tenderness posteriorly.  Deep tendon 
reflexes were 2+ bilaterally in the wrists and 2+ at the left 
elbow but absent in the right elbow.  There was decreased 
sensation to light touch over the right middle finger and the 
right ring finger.  Motor examination of the upper 
extremities was intact.  

Range of motion of the cervical spine in August 2006 was 0 to 
16 degrees flexion with pain at 10 degrees; 0 to 36 degrees 
extension with pain at 26 degrees; 0 to 16 degrees left 
lateral flexion with terminal pain; 0 to 16 degrees right 
lateral flexion with terminal pain; 0 to 16 left lateral 
rotation with terminal pain; and 0 to 40 degrees right 
lateral rotation with terminal pain.  

The Board finds that the medical evidence of record does not 
show that the veteran's cervical spine disability is severely 
disabling.  The objective medical evidence shows that the 
veteran had complaints of pain and tingling.  There was, 
however, no peripheral neuropathy.  There was some tenderness 
found by the examiner and the motor examination was intact.  
The veteran did have limitation of motion and some decreased 
sensation.  The veteran, however, did not have any flare-ups 
or incapacitating episodes.  The veteran reported that his 
symptoms were constant.  Therefore, the Board finds that 
there were no recurring attacks.  Additionally, there had 
been no surgical treatment for the veteran's cervical spine.  
The pain was treated with ibuprofen, acetaminophen, codeine 
and oxycodone with fair, not intermittent, relief.  There 
were also no neurological symptoms associated with his neck 
disability.  Although the veteran reported severe symptoms, 
he was able to feed, bath, groom and dress himself without 
limitation.  Therefore, the Board concludes that a 40 percent 
rating is not warranted because the cervical disability was 
not severely disabling and there is no evidence of recurring 
attacks.   

Additionally, the veteran is not entitled to a 60 percent 
evaluation because the medical evidence does not show that 
the veteran's disability was pronounced because there was no 
impairment of motor skills, muscle function, or strength.  
There was also no evidence of neurological symptoms.  As 
such, the Board finds that the veteran is not entitled to 
separate evaluations for any neurological abnormalities.  

Under the provisions of Diagnostic Code 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The September 2002 intervertebral disc syndrome changes which 
were incorporated into the September 2003 amendments 
stipulate that intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records, progress notes, and the VA Compensation and Pension 
Examinations.  The Board concludes that the veteran is not 
entitled to an increased rating under the former or revised 
code, because the evidence does not show that bed rest was 
prescribed by a physician for at least 4 weeks in the past 
year.  The veteran also stated that he did not have any 
incapacitating episodes.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation under this 
code.  

Finally, under the revised provisions of Diagnostic 
Code 5293, as previously stated, the orthopedic 
manifestations were contemplated in the schedular evaluation 
of 30 percent and there were no neurological manifestations 
attributed to the veteran's service connected cervical spine 
disability.  Therefore a higher rating is not warranted. 

The Board recognizes the veteran's statements regarding his 
cervical spine disability and descriptions of his symptoms 
such as radiating pain, numbness and weakness.  The Board 
acknowledges that the veteran is competent to give evidence 
that he experienced certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran, however, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of his symptoms because 
he does not have the requisite medical knowledge or training.  
See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The 
veteran does not have the medical expertise required to 
determine if his symptoms were caused by the service-
connected cervical spine disability.   Espiritu, supra.  

The Board has considered the veteran's complaints of pain.  
The VA examiners stated that there was no incoordination, 
weakness, or excess fatigability with repetition of movement 
during the physical examination.  There was increased 
limitation of motion in flexion to 5 degrees and in left 
lateral rotation to 12 degrees.  However, when a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, since the veteran has 
been granted the maximum rating possible under Diagnostic 
Code 5290 (limitation of cervical spine motion) and the 
General Ratings Formula, the analysis required by DeLuca 
would not result in higher schedular ratings.  See 38 C.F.R. 
§ 4.40, 4.45; DeLuca v. Brown, supra.  

The Board has considered the applicability of the benefit of 
the doubt rule.  However, a preponderance of the evidence is 
against assignment of a rating higher than 30 percent.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment because the veteran was retired.  There is 
evidence of medical treatment, however the medical evidence 
does not show frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, referral to the RO for consideration 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.


ORDER

An initial evaluation higher than 30 percent for degenerative 
disc disease of the cervical spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


